Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 1, 2016

                                          No. 04-16-00665-CR

                                    IN RE Abelardo MARTINEZ

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        Relator filed this petition for writ of mandamus complaining the trial court had not ruled
on a motion filed by Relator. Because the trial court has ruled on the motion, Relator’s petition
for writ of mandamus has been rendered moot. Accordingly, this original mandamus proceeding
is DISMISSED AS MOOT

           It is so ORDERED on December 1, 2016.



                                                          _________________________________
                                                          Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2016.


                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 06-09-03038-ZCR and Cause No. 06-09-03039-ZCRCLM, both styled
State of Texas v. Abelardo Martinez, pending in the 293rd Judicial District Court, Zavala County, Texas, the
Honorable Cynthia L. Muniz presiding.